     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    STORZ MANAGEMENT COMPANY, a                     No. 2:18-cv-00068-TLN-DB
      California Corporation, and STORZ
12    REALTY, INC.,
13                      Plaintiffs,                   ORDER
14           v.
15    ANDREW CAREY, an individual, and
      MARK WEINER, an individual,
16
                        Defendants.
17

18

19          This matter is before the Court on Plaintiffs Storz Management Company (“SMC”) and

20   Storz Realty, Inc.’s (“SRI”) (collectively, “Plaintiffs”) Motion for Leave to Amend. (ECF No.

21   143.) Defendants Mark Weiner (“Weiner”) and Andrew Carey (“Carey”) (collectively,

22   “Defendants”) filed an opposition. (ECF No. 146.) Plaintiffs filed a reply. (ECF No. 148.) Also

23   before the Court is Defendants’ Motion to Dismiss. (ECF No. 22.) Plaintiffs filed an opposition

24   (ECF No. 29), and Defendants filed a reply (ECF No. 30). For the reasons set forth below, the

25   Court GRANTS Plaintiffs’ Motion to Amend (ECF No. 143) and DENIES Defendants’ Motion to

26   Dismiss (ECF No. 22) as moot.

27   ///

28   ///
                                                     1
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 2 of 8


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiffs allege that Defendants, who were SMC’s Chief Executive Officer and Chief

 3   Financial Officer/Chief Operating Officer, secretly started a competing business — called

 4   “Monolith” — while employed by SMC. (ECF No. 7 at 2.) Plaintiffs filed the operative First

 5   Amended Complaint (“FAC”) on January 30, 2018, stating claims for: (1) violation of the Defend

 6   Trade Secrets Act; (2) Breach of Fiduciary Duty; (3) Breach of Contract; (4) Breach of Implied

 7   Covenant of Good Faith and Fair Dealing; (5) Intentional Interference with Contractual Relations;

 8   (6) Fraud; (7) Unfair Competition; and (8) a violation of the Computer Fraud and Abuse Act. (Id.

 9   at 13–20.)

10          Defendants filed a Motion to Dismiss the FAC on February 14, 2018. (ECF No. 22.)

11   While the Motion to Dismiss has been pending, the parties have engaged in extensive discovery

12   disputes and motion practice, largely related to Defendants’ alleged destruction of relevant

13   evidence from Plaintiffs’ computers leading up to and after their termination. (See, e.g., ECF

14   Nos. 27, 54, 92.) Plaintiffs filed a Motion for Leave to Amend the FAC to add new parties and

15   claims on August 13, 2020. (ECF No. 143.)

16          II.     STANDARD OF LAW

17          Granting or denying leave to amend a complaint rests in the sound discretion of the trial

18   court. Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir. 1996). When the Court

19   issues a pretrial scheduling order that establishes a timetable to amend the complaint, Federal

20   Rule of Civil Procedure (“Rule”) 16 governs any amendments to the complaint. Coleman v.
21   Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). To allow for amendment under Rule 16,

22   a plaintiff must show good cause for not having amended the complaint before the time specified

23   in the pretrial scheduling order. Id. The good cause standard primarily considers the diligence of

24   the party seeking the amendment. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

25   Cir. 1992). “Moreover, carelessness is not compatible with a finding of diligence and offers no

26   reason for a grant of relief.” Id. The focus of the inquiry is on the reasons why the moving party
27   seeks to modify the complaint. Id. If the moving party was not diligent, then good cause cannot

28   be shown and the inquiry should end. Id.
                                                       2
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 3 of 8


 1          Even if the good cause standard is met under Rule 16(b), the Court has the discretion to

 2   refuse amendment if it finds reasons to deny leave to amend under Rule 15(a). Johnson, 975 F.2d

 3   at 610. Under Rule 15(a)(2), “a party may amend its pleading only with the opposing party’s

 4   written consent or the court’s leave,” and the “court should freely give leave when justice so

 5   requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has considered five factors in determining

 6   whether leave to amend should be given: “(1) bad faith, (2) undue delay, (3) prejudice to the

 7   opposing party, (4) futility of amendment; and (5) whether [the] plaintiff has previously amended

 8   his complaint.” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir.

 9   2013) (citing Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990)). “[T]he

10   consideration of prejudice to the opposing party carries the greatest weight.” Eminence Capital,

11   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

12          III.    ANALYSIS

13                  A.     Rule 16

14          Because the Pretrial Scheduling Order requires Plaintiffs to show good cause to amend at

15   this stage, Plaintiffs must first meet Rule 16’s good cause standard. (See ECF No. 4 at 2.)

16          Plaintiffs argue “Defendants aggressively concealed their misdeeds as they relate to the

17   Storz-owned laptops, produced a document dump [of 170,000 pages of documents], scrambled

18   what they produced, and failed to provide the necessary metadata along with their produced

19   documents until over two years of litigation had occurred, making it impossible to determine who

20   created documents, when, and how, until very recently.” (ECF No. 143-1 at 10.) Plaintiffs argue
21   Defendants’ failure to produce metadata until March 2020 “had the result of dramatically slowing

22   Plaintiffs’ ability to review and process Defendants’ evidence and analyze how that evidence

23   might impact Plaintiffs’ claims.” (Id.) Plaintiffs emphasize “[d]espite these problems, Plaintiffs

24   diligently reviewed the massive document productions, served written discovery, and served

25   subpoenas on persons thought to be involved in Defendants’ schemes.” (Id. at 11.)

26          In opposition, Defendants argue “the production of additional metadata . . . in March 2020
27   was in addition to metadata that had been previously produced.” (ECF No. 146 at 11.)

28   Defendants further argue Plaintiffs “do not identify with any specificity as to what metadata that
                                                       3
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 4 of 8


 1   was produced in March 2020 led [Plaintiffs] to ‘discover’ that there were new plaintiffs, new

 2   defendants and new claims,” especially considering that Plaintiffs initially proposed an amended

 3   complaint with the same new parties and most of the same new claims in October 2019. (Id.)

 4   Defendants also argue Plaintiffs knew of these parties and potential claims as early as

 5   January/February 2018 because the briefing on Plaintiffs’ motion for preliminary injunction

 6   during that time was “replete with numerous references” to the parties and claims. (Id. at 6.)

 7           In reply, Plaintiffs reiterate that Defendants produced “170,000 disorganized PDF images

 8   without searchable metadata” and produced “virtually no metadata” until March 6, 2020, which

 9   coincided with the COVID-19 pandemic and related delays. (ECF No. 148 at 3, 8.) Plaintiffs

10   argue “[w]ithout the metadata, it was virtually impossible to compare what Defendants produced

11   versus the files and documents in [Plaintiffs’] computers and other drives.” (Id. at 4.) Plaintiffs

12   further stress “even with the metadata, searching for (1) which files and individual documents

13   were stolen, (2) which belong where, (3) which may still be in use by Defendants, and (4) which

14   remain unaccounted for (due to file destruction and losses of USB drives used in the thefts)

15   remains a slow, costly process.” (Id. at 3.) Plaintiffs argue they had “minimal information” about

16   the proposed new parties and claims in 2018, but not enough information to draft viable claims at

17   that time. (Id. at 4.) Plaintiffs also argue “despite its age on the calendar, this case is still very

18   young procedurally” due to Court backlogs. (Id. at 8.) For all these reasons, Plaintiffs argue they

19   were diligent in moving to amend the FAC.

20           The Court agrees with Plaintiffs. Several factors contributed to Plaintiffs’ delay. While
21   Defendants vaguely argue Plaintiffs had “some metadata” for the past two years (ECF No. 146 at

22   10), Defendants do not dispute Plaintiffs’ specific accusations that Defendants produced 170,000

23   pages of documents without any searchable metadata until March 2020. Arguably, metadata is

24   especially important in this case based on Defendants’ allegedly unlawful computer activity and

25   removal of files from Plaintiffs’ computers. (See, e.g., ECF No. 7 at 11, 19–20.) In any event,

26   Plaintiffs’ purported inability to meaningfully examine over 170,000 pages of documents due to
27   Defendants’ failure to provide metadata until March 2020 does not appear to constitute

28   “carelessness” on Plaintiffs’ part. See Johnson, 975 F.2d at 609. Even if Plaintiffs had some
                                                          4
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 5 of 8


 1   knowledge about the potential new parties and claims prior to receiving the metadata, the Court

 2   cannot say that Plaintiffs lacked diligence by waiting to seek leave to amend until they were able

 3   to review the evidence thoroughly.

 4           Further, the Court’s backlog is another obstacle in this litigation. See Lawrence J.

 5   O’Neill, An Important Letter to Congress from the Judges of the Eastern District of California

 6   Regarding Our Caseload Crisis, United States District Court, Eastern District of California (Jun.

 7   19, 2018). Both sides have engaged in extensive motion practice thus far, which has inevitably

 8   delayed litigation. Defendants’ motion to dismiss the FAC has been pending since February 14,

 9   2018. (See ECF No. 22.) If the Court had the resources to rule on Defendants’ motion sooner,

10   Plaintiffs likely would have had an opportunity to amend at a much earlier date. As it is,

11   Plaintiffs are correct in arguing that this litigation is still at an early stage procedurally, and the

12   mere fact that Plaintiffs filed the instant motion to amend over two years after filing the FAC does

13   not necessarily indicate Plaintiffs were not diligent under these circumstances.

14           Lastly, Plaintiffs argue the COVID-19 pandemic slowed this litigation as “the parties and

15   counsel adapted to the new realities of living in a pandemic.” (ECF No. 143-1 at 3.) Although

16   Plaintiffs do not develop the argument further, the Court is well aware of COVID-19’s impact on

17   society. It is reasonable to assume the pandemic caused some legitimate delays, especially

18   considering that Plaintiffs received metadata at the outset of the pandemic in March 2020.

19           Based on the foregoing considerations, the Court finds Plaintiffs have sufficiently

20   demonstrated they were diligent in moving to amend, and Defendants failed to convince the Court
21   otherwise. See Johnson, 975 F.2d at 609. Therefore, Plaintiffs have satisfied Rule 16’s good

22   cause standard.

23                   B.      Rule 15

24           The Court now turns to whether Plaintiffs’ motion is proper under Rule 15. Defendants

25   argue Plaintiffs fail to satisfy all the Rule 15 factors. The Court will address each factor in turn.

26                           i.      Bad Faith
27           Defendants argue Plaintiffs are acting in bad faith by seeking to prolong the litigation and

28   bringing claims that lack merit. (ECF No. 146 at 17.) Specifically, Defendants argue the
                                                          5
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 6 of 8


 1   proposed Second Amended Complaint continues to assert a groundless trade secret claim. (Id.)

 2   “Bad faith means acting with intent to deceive, harass, mislead or disrupt.” Richard A. Leines v.

 3   Homeland Vinyl Products, Inc., No. 2:18-cv-00969-KJM-DB, 2020 WL 6044037, at *4 (E.D.

 4   Cal. Oct. 13, 2020) (citing Leon v. IDX Sys. Corp., 464 F.3d 951, 961 (9th Cir. 2006)). Here,

 5   Defendants fail to persuade the Court that Plaintiffs are acting in bad faith. Plaintiffs seek leave

 6   to add four additional defendants, two additional plaintiffs, supplement the existing claims with

 7   recently discovered information, and add claims for aiding and abetting the commission of a tort,

 8   conversion, trademark infringement, false advertising, and copyright infringement. (See ECF No.

 9   143-3 at 2.) Defendants focus solely on Plaintiffs’ continued assertion of an existing trade secrets

10   claim and fail to explain how any of Plaintiffs’ desired amendments are brought in bad faith.

11   Absent evidence of bad faith, this factor weighs in favor of granting leave to amend.

12                          ii.     Undue Delay

13          In evaluating undue delay, the Court inquires “whether the moving party knew or should

14   have known the facts and theories raised by the amendment in the original pleading.”

15   AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 953 (9th Cir. 2006) (quoting

16   Jackson v. Bank of Haw., 902 F.2d 1385, 1388 (9th Cir. 1990)). However, “undue delay by itself

17   . . . is insufficient to justify denying a motion to amend.” Bowles v. Reade, 198 F.3d 752, 758

18   (9th Cir. 1999). In the instant case, Defendants repeat the same arguments for undue delay under

19   Rule 15 as set forth in their diligence argument under Rule 16. (See ECF No. 146 at 19.) For the

20   same reasons already discussed at length, the Court finds Plaintiffs’ delay was justified under the
21   circumstances. As such, this factor weighs in favor of granting leave to amend.

22                          iii.    Prejudice to Defendants

23          Prejudice is the factor that weighs most heavily in the Court’s analysis of whether to grant

24   leave to amend. Eminence Capital, LLC, 316 F.3d at 1052. “Prejudice results when an

25   amendment would unnecessarily increase costs or would diminish the opposing party’s ability to

26   respond to the amended pleading.” BNSF Ry. Co. v. San Joaquin Valley R.R. Co., No. 1:08-cv-
27   01086-AWI, 2011 WL 3328398, at *2 (E.D. Cal. Aug. 2, 2011) (citation omitted). Courts have

28   found proposed amendments to be prejudicial when leave to amend is requested as a relevant
                                                        6
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 7 of 8


 1   discovery deadline nears or has already passed. See, e.g., Zivkovic v. S. Cal. Edison Co., 302 F.3d

 2   1080, 1087 (9th Cir. 2002); Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986 (9th

 3   Cir. 1999).

 4           Defendants argue allowing Plaintiffs “leave to file the proposed second amended

 5   complaint after years of delay by them would essentially put this case back to square one and

 6   require discovery to basically start over.” (ECF No. 146 at 20.) Defendants argue they have been

 7   “strategic in selecting depositions to this point and will not be able to . . . take the depositions

 8   necessary to address the new claims and the new parties within the 10-deposition limit afforded . .

 9   . under FRCP 30(a)(2)(A)(i).” (Id.)

10           The Court is not convinced that Defendants will be unfairly prejudiced by Plaintiffs’

11   proposed amendments. Defendants’ own arguments suggest they were on notice that Plaintiffs’

12   would seek leave to add the new parties and most of the same new claims at least as early as

13   October 2019 and could have planned accordingly. Further, discovery is still ongoing. Should

14   Defendants require more than 10 depositions, they may seek leave of Court under Rule 30(a)(2).

15   Accordingly, this factor weighs in favor of granting leave to amend.

16                           iv.     Futility

17           The Ninth Circuit has held that when an amendment is futile, “there is no need to prolong

18   litigation by permitting further amendment.” Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1039

19   (9th Cir. 2002). A proposed amendment is futile where “the pleading could not possibly be cured

20   by the allegation of other facts.” Watison v. Carter, 668 F.3d 1108, 1117 (9th Cir. 2012) (quoting
21   Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).

22           Defendants address futility in a single paragraph, wherein they vaguely argue Plaintiffs’

23   trade secret claim is meritless and unlikely to survive “imminent summary judgment motions.”

24   (ECF No. 146 at 21.) Defendants cite evidence from various depositions that purportedly defeat

25   Plaintiffs’ trade secrets claim. (Id. at 17.) But the Court does not weigh the evidence at this early

26   stage in the litigation. Rather, Plaintiffs’ allegations are taken as true and given the benefit of all
27   reasonable inferences. See Cruz v. Beto, 405 U.S. 319, 322 (1972); see also Retail Clerks Int’l

28   Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). It also bears mentioning that Defendants
                                                         7
     Case 2:18-cv-00068-TLN-DB Document 154 Filed 03/05/21 Page 8 of 8


 1   only address the preexisting trade secrets claim and fail to argue that any of Plaintiffs’ proposed

 2   new claims would be futile. Regardless, the Court cannot say Plaintiffs’ trade secrets claim

 3   “could not possibly be cured by the allegation of other facts.” Watison, 668 F.3d at 1117.

 4   Therefore, this factor weighs in favor of granting leave to amend.

 5                          v.     Prior Amendment

 6          Finally, Defendants argue amendment is improper because Plaintiffs already amended

 7   their complaint once before. (ECF No. 146 at 21.) The Court disagrees. Plaintiffs filed the FAC

 8   as a matter of course pursuant to Rule 15(a)(1)(A) shortly after serving the original complaint.

 9   Plaintiffs’ single prior amendment does not outweigh the other Rule 15 factors that weigh in favor

10   of granting leave to amend.

11          In sum, Plaintiffs have shown good cause to amend under Rule 16. Moreover, all the Rule

12   15 factors weigh in favor of granting leave to amend. Therefore, the Court GRANTS Plaintiffs’

13   Motion to Amend, which renders Defendants’ Motion to Dismiss the FAC moot.

14          IV.     CONCLUSION

15          For the foregoing reasons, Plaintiffs’ Motion to Amend (ECF No. 143) is hereby

16   GRANTED and Defendants’ Motion to Dismiss (ECF No. 22) is DENIED as moot. The Court

17   ORDERS Plaintiffs to file their amended complaint not later than fourteen (14) days from the

18   electronic filing of this Order. Defendants shall file a responsive pleading no later than twenty-

19   one (21) days after the filing of Plaintiffs’ amended complaint.

20          IT IS SO ORDERED.
21   DATED: March 4, 2021

22

23

24
                                                      Troy L. Nunley
25
                                                      United States District Judge
26
27

28
                                                        8
